DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2022 has been entered.

Notice to Applicant
The following is a Non-Final Office Action for Application Serial Number: 17/163,469, filed on January 31, 2021. In response to Examiner's Final Rejection of April 12, 2022, Applicant on July 12, 2022, amended Claims 1, 2, 8, 11, 12 and 18. Claims 1-20 are pending in this application and have been rejected below. 

Response to Amendment
Applicant's amendments are acknowledged. 

Regarding the 35 U.S.C. 101 rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. 

The 35 U.S.C. § 103 rejections are withdrawn in light of Applicants amendments to independent claims 1 and 11. 

Response to Arguments
Applicant's Arguments/Remarks filed July  12, 2022 (hereinafter Applicant Remarks) have been fully considered but are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed July 12, 2022.

Regarding the 35 U.S.C. 101 rejection, Applicant submits that the claims recite an improvement to other technology or technical field, and also recite use of the ideas in a meaningful way beyond generally linking to a particular technological environment. For example, amended independent claim 1 recites many significant additional elements above and beyond what the Office Action identifies as the abstract idea: 

assigning at least one driver of one or more remaining drivers of the one or more drivers to at least one tractor based on a first set of rules comprising using a rolling horizon optimization technique configured to match each one of the one or more remaining drivers with at least one tractor within a period of time, wherein the rolling horizon optimization technique solves one or more larger problems by breaking down the one or more larger problems into one or more sub-problems by dividing a time schedule into a plurality of portions; [and] 
after a predetermined time interval from assigning the at least one driver, iteratively assigning the at least one driver of the one or more remaining drivers of the one or more drivers to at least one other tractor using the first set of rules, wherein new data is continually received within the period of time, and wherein each new problem is extracted using the rolling horizon optimization technique. 

	The specific, concrete approach in these additional elements provides a combination of steps that improves the technical field of driver scheduling and uses the ideas in meaningful way that is not generally linking to a technological environment. Indeed, "using a rolling horizon optimization technique configured to match each one of the one or more remaining drivers with at least one tractor within a period of time" integrates the ideas into a practical application. 
	Accordingly, amended independent claims 1 and 11 integrate the ideas into a practical application and should not be rejected under 35 U.S.C. § 101.

	In response, Examiner respectfully disagrees. Examiner finds Applicant is attempting to say the Step 2A – Prong One elements, the abstract idea (e.g. generating schedules for drivers), is what makes the claim eligible. Applicant is respectfully reminded, regardless of the complexity and/or granularity, data analysis without meaningful limitations within the claims that amount to significantly more than the abstract idea itself, is a judicial exception (i.e. abstract idea). Examiner finds the aforementioned limitations do not recite any additional elements to be considered under Step 2A – Prong Two and therefore cannot be considered to integrate the abstract idea into a practical application (i.e. improvement to other technology or technical field and/or use of the ideas in a meaningful way beyond generally linking to a particular technological environment). Examiner maintains the additional elements are used as generic tools to apply the instructions of the abstract idea.

Regarding the 35 U.S.C. 101 rejection, Applicant submits that the ordered combination of limitations of amended independent claims 1 and 11 add specific limitations that are improvements beyond what is well- understood, routine, or conventional in the field. Specifically, as quoted above, amended independent claims 1 and 11 recite a non-conventional and non-routine arrangement of systems and ordered combination of limitations above and beyond any alleged abstract idea. 
	Applicant respectfully submits that the specific ordered combination of limitations recited in amended independent claims 1 and 11 is not well-understood, routine, or conventional. The Patent Office provides no evidence that demonstrates otherwise for the specific ordered combination of limitations recited in amended independent claims 1 and 11. 
	The originally-filed specification includes examples describing how the invention is non- conventional, such as, "[i]n some embodiments, method 400 can optionally comprise activity 408 of excluding a driver having a short work week. In some embodiments, activity 408 can be performed before or at the same time as activity 407. in these or other embodiments, drivers having a short work week can be excluded from a rolling horizon optimization. In this way, a rolling horizon optimization can be completed accurately and more efficiently by avoiding non-standard data inputs (e.g., a driver with a non-standard work week). In many embodiments, a short work week can comprise a driver with less than a five day work week." Originally-filed Specification at 68. 
	Accordingly, amended independent claims 1 and 11 are directed to an inventive concept and should not be rejected under 35 U.S.C. § 101.

In response, Examiner respectfully disagrees. As stated in the previous Final Office Action (dated 04/12/2022). Examiner reminds Applicant the Berkheimer memorandum addresses the question on whether an additional element (or combination of additional elements) represents well-understood, routine and/or conventional activities. Examiner finds the Applicant is attempting to say the Step 2A - Prong One elements, the abstract idea, is what makes the claim eligible, yet the aforementioned limitations do not recite any additional elements to be considered under Step 2B and therefore cannot be considered significantly more than the abstract idea.  However, Applicant provides no detailed explanation to the configuration of the ordered combination of elements (i.e. a system comprising one or more non-transitory computer-readable storage devices storing computing instructions configured to run on one or more processors). In addition, Applicant has not identified any disclosure in the claimed invention showing and/or submitting that the technology used is being improved, there was a problem in the technology that the claimed invention solved, or the ordered combinations of the known elements is significant in the outcome of the resulting driver scheduling. Examiner maintains the position that the additional elements recited in the present claim are used as tools to apply the instructions of the abstract idea without providing any meaningful limitations. Applicant has not identified any disclosure that would alter this analysis. For at least these reasons the claims 1-20 remain rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. Examiner encourages Applicant to request an interview to discuss possible amendments to overcome the current 35 U.S.C. 101 rejection. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are directed towards a system and claims 11-20 are directed towards a method, both of which are among the statutory categories of invention.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generating schedules for drivers.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, determining one or more respective day cab schedules for each respective day cab driver of the drivers; assigning one or more permanent drivers of the drivers to one or more permanent tractors; assigning at least one driver of one or more remaining drivers of the drivers to at least one tractor based on a first set of rules comprising using rolling-horizon optimization with column generation configured to match each one of the one or more remaining drivers with at least one tractor within a time period, wherein the rolling-horizon optimization solves problems by breaking down the problems into sub-problems by dividing a time schedule into a plurality of portions; after a predetermined time interval from assigning the at least one driver, iteratively assigning the at least one driver of the one or more remaining drivers of the drivers to at least one other tractor using the first set of rules, wherein new data is continually received within the time period, and wherein each problem of the problems is extracted using the rolling- horizon optimization; generating the one or more schedules for the one or more drivers constitutes methods based on managing personal behavior or relationships or interactions between people. The recitation of a processor does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. Claim 11 recite certain method of organizing human activity for similar reasons as claim 1.
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites receiving a request to generate one or more schedules for one or more drivers and coordinating displaying the one or more schedules for the one or more drivers on an electronic device of a user, which are limitations considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 1 recites a system comprising one or more non-transitory computer-readable storage devices storing computing instructions configured to run on one or more processors at a high-level of generality such that it amounts to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea. The method implemented via execution of computing instructions configured to run at one or more processors and stored on a non-transitory computer-readable media recited in claim 11 also amounts to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional elements recited in claims 11 does not integrate the abstract idea into practical application for similar reasons as claim 1.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including a system comprising one or more non-transitory computer-readable storage devices storing computing instructions configured to run on one or more processors amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II) (see at least Specification [0030]; [0045]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent claims 9 and 19 recites receiving, from driver electronic devices of the one or more drivers, a request comprising an availability of the one or more drivers which is considered an insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into practical application. Claims 8 and 18 recites wherein the first set of rules comprises column generation for each scheduling problem of one or more scheduling problem, which merely recites an instruction to apply the abstract idea using a generic computer component; MPEP 2106.05(f). Additionally, Claims 2-7, 9, 10, 11-17, 19 and 20 recite steps that further narrow the abstract idea. Therefore claims 2-10 and 11-19 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.

Reasons Claims are Patentably Distinguishable from the Prior Art
The 35 U.S.C. 103 rejection of the independent claims are removed in light of Applicant’s Amendments and Remarks filed July 12, 2022, in particular pg. 11-12 regarding the Arena and Putcha references and pg. 14 regarding the Ryu reference. Examiner analyzed claim 1 in view of the prior art of record and finds not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine references with a reasonable expectation of success as discussed below.  
Putcha teaches a transportation staffing system that generates an optimal transportation workload for delivering inventory based on forecasted sales at stores. Specifically, the system generates the optimal transportation workload using mixed integer programming and assigns trucks shared between drivers based on data that includes slip seating requirements, exceptions and truck type. However the combination of Area and Putcha, neither singularly or in combination explicitly teaches: 
 Claim 1 “…
assigning at least one driver of one or more remaining drivers of the drivers to at least one tractor based on a first set of rules comprising using rolling-horizon optimization with column generation configured to match each one of the one or more remaining drivers with at least one tractor within a time period, wherein the rolling-horizon optimization solves problems by breaking down the problems into sub-problems by dividing a time schedule into a plurality of portions; 
after a predetermined time interval from assigning the at least one driver, iteratively assigning the at least one driver of the one or more remaining drivers of the drivers to at least one other tractor using the first set of rules, wherein new data is continually received within the time period, and wherein each problem of the problems is extracted using the rolling- horizon optimization…”. 

Ryu teaches a process cost prediction model management module may establish an optimal work scheduling using a rolling horizon scheme of periodically updating the work scheduling by updating the optimal work scheduling being applied to apply a prediction error or an order modification (see par. 0120). However Ryu does not sufficiently disclose the combination of the abovementioned elements. Claim 11 is distinguishable over the prior art for similar reasons as claim 1. Dependent claims 2-10 and 12-20 are distinguishable over the prior art because they depend from claims 1 or 11 respectively. 














Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ervin et al. (Simulation Analysis of Truck Driver Scheduling Rules) – This paper describes an effort utilizing modeling and simulation for evaluating the impact of the 2004 Hours of Service (HOS) rules in scheduling and dispatching one of the largest random over-the-road (OTR) trucking fleets in North America. The model was comprehensive and enterprise-wide in nature, modeling unique order-to-delivery process characteristics for over 120,000 freight lanes and the continuous nature of the driver's work day. Model results provided quantification of the 2004 HOS impact on fleet utilization, cycle times and customer service. Results of the model were used to guide company strategy related to drivers, customers and operations. With five months of actual business performance collected regarding the HOS in 2004, a post-mortem analysis has provided insight regarding the quality of simulation model forecasts done in 2003.

Helms et al. (US 5880958 A) – Driver Rank--Included within this field is a value representative of the rank of a given driver with respect to any other drivers assigned to an identical tractor vehicle. In a preferred implementation a value of 0 is indicates that the driver is not currently assigned to a tractor vehicle, while values of 1 and 2 are used to respectively indicate that the driver is either the "primary" or "secondary" driver of the at most two drivers assigned to the tractor vehicle. During execution of the matching and swapping programs, the characteristics of the secondary driver are ignored except that assignment of both primary and secondary drivers to a given tractor vehicle results in the tractor vehicle being classified as being driven by a driver team. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRYSTOL STEWART/Primary Examiner, Art Unit 3624